Per Curiam.
By the act of 1878, c. 10, § 6, nowR. S., c. 77, § 69, "actions (in the superior court for Kennebec county) shall *171be made returnable at one of the next two terms, begun and held after the commencement thereof.” This action was commenced August 22, 1883. The next two terms of the superior court thereafter were begun and held in September and December, 1883. The action should have been made returnable at one of those two terms. It was made returnable to the February term, 1884. This was against the command of the statute, and the action should have boon dismissed according to defendant’s motion filed on the first day of the return term.

Exceptions sustained. Action to be dismissed.